Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
1.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
2.	Figures 1-4 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  CATT, “Details of Discussion on Remaining Details of DMRS, R1-1715807” 3GPP RSG RAN GI Meeting NR#3, 21 September 2017 (2017-09-21) shows figures 1-4 of the instant application in figure 2. See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 1 and 2 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Huawei et al, “Remaining details of QCL assumptions, RI-1719443” 3GPP TSG RAN WGI Meeting #91, 01 December 2017 (2017-12-01).
	Regarding claim 1, Huawei discloses an information indicating method, comprising:
	Determining Quasi-Co-Location (QCL) group information of a demodulation reference signal (DMRS) port (Section 2.3.2: Table 1 shows an example. The parameter set could be configured by RRC signaling involving the QCL-ed RS sets and associated QCL parameters for DMRS port groups.); and
	Notifying a terminal of the QCL group information (Section 2.3.2: signaling of QCL indication.).
	Regarding claim 2, Huawei discloses wherein the determining QCL group information of a DMRS port, comprises: 
(Section 2.3.2: Table 1 shows an example. The parameter set could be configured by RRC signaling involving the QCL-ed RS sets and associated QCL parameters for DMRS port groups. Table 1 includes parameters for the range of ports including DMRS port groups 0, 1 and 2.), or determining a range of an available DMRS Code Division Multiplexing, CDM, group; and determining QCL grouping information of an available DMRS port; wherein the DMRS CDM group is a CDM group of DMRS ports (section 2.3.1: DMRS port grouping principle. Proposal 2: time domain CDM-ed DMRS ports should be QCL-ed.); 
the notifying a terminal of the QCL group information, comprises: 
configuring the terminal with the QCL grouping information of the DMRS port or notifying the terminal of the QCL grouping information of the DMRS port (Section 2.3.2: signaling of QCL indication.).

3.	Claims 17 and 35 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Li et al (US 2020/0221429).
	Regarding claim 17, Li discloses an information determining method, comprising:
	Receiving a notification sent by a network side (Paragraph 0094: with different value of the PDSCH Quasi-Co-Location indicator field configured,); and
	Determining Quasi-Co-Location (QCL) group information of a demodulation reference signal (DMRS) port by using the notification (Paragraph 0094: with different value of the PDSCH Quasi-Co-Location indicator field configured, the UE may determine the QCL information for each DMRS port group such as which RS9s) is QCL-ed and he QCL-parameters for each RS from the parameters in the corresponding parameter set configured with higher level signaling.).
	Regarding claim 35, Li discloses an information determining apparatus comprising a memory and a processor (claim 21: an UE comprising a processor and a memory.) wherein the memory is configured to store program instructions and the processor is configured to invoke the program instructions to implement the method of claim 17 (Paragraph 0094: with different value of the PDSCH Quasi-Co-Location indicator field configured, the UE may determine the QCL information for each DMRS port group such as which RS9s) is QCL-ed and he QCL-parameters for each RS from the parameters in the corresponding parameter set configured with higher level signaling.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Huawei et al, “Remaining details of QCL assumptions, RI-1719443” 3GPP TSG RAN WGI Meeting #91, 01 December 2017 (2017-12-01) in view of Li et al (US 2020/0221429).
Regarding claim 19, Huawei discloses an information indicating apparatus will execute an information indicating method, comprising:
	Determining Quasi-Co-Location (QCL) group information of a demodulation reference signal (DMRS) port (Section 2.3.2: Table 1 shows an example. The parameter set could be configured by RRC signaling involving the QCL-ed RS sets and associated QCL parameters for DMRS port groups.); and
	Notifying a terminal of the QCL group information (Section 2.3.2: signaling of QCL indication.).
	Huawei does not discloses the format for the means for executing the described method. Huawei does not disclose that means will comprise a memory and a processor. Li discloses the communication system shown in figure 1A. Li further discloses it is understood that any or all of the apparatuses may be embodied in the form of computer executable instructions stored on computer readable medium that when executed by a processor cause the processor to perform or implement the system or method (paragraph 0225). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the memory and processor for an apparatus as taught by Li in the apparatus of Huawei. By using a memory and processor, a circuit size can be reduced. Power consumption can also be reduced.
	Regarding claim 20, Huawei discloses wherein the determining QCL group information of a DMRS port, comprises: 
determining an available DMRS port range (Section 2.3.2: Table 1 shows an example. The parameter set could be configured by RRC signaling involving the QCL-ed RS sets and associated QCL parameters for DMRS port groups. Table 1 includes parameters for the range of ports including DMRS port groups 0, 1 and 2.), or determining a range of an available DMRS Code Division Multiplexing, CDM, group; and determining QCL grouping information of an available DMRS port; wherein the DMRS CDM group is a CDM group of DMRS ports (section 2.3.1: DMRS port grouping principle. Proposal 2: time domain CDM-ed DMRS ports should be QCL-ed.); 
the notifying a terminal of the QCL group information, comprises: 
configuring the terminal with the QCL grouping information of the DMRS port or notifying the terminal of the QCL grouping information of the DMRS port (Section 2.3.2: signaling of QCL indication.).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

5.	Claims 1, 17, 19 and 35 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 12, 19 and 28 of copending Application No. 16/766,700 (reference application). Although the claims at issue are not the claims of the reference disclose additional details. The subject matter of claim 1 of the instant application is disclosed in claim 3 of the reference. Claim 3 of the reference further discloses all of the limitations of claim 1. The subject matter of claim 17 is disclosed in claim 12 of the reference, which further includes the limitations of claim 11. Claim 19 of the reference further discloses the memory configured to store instructions and a processor and recites the steps of the method of claim 1 of the reference. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functionality of the memory and processor to reduce the size of an apparatus. These claims disclose instant claim 19. Claim 28 of the reference further discloses the memory configured to store instructions and a processor and recites the steps of the method of claim 28 of the reference. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functionality of the memory and processor to reduce the size of an apparatus. These claims disclose instant claim 35.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
6.	Claims 3, 4, 6, 7, 9, 10, 14, 21, 22, 24, 25, 27, 28 and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
None of the prior art discloses each and every limitation of the dependent claims that are indicated as allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M. BURD whose telephone number is (571)272-3008.  The examiner can normally be reached on 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/KEVIN M BURD/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        6/24/2021